DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 04 December 2020 and 24 February 2021. The references have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (CN106597411A translation) in view of Wang et al. (Wang, CN109298412A translation) in view of Feng et al. (Feng, CN108614267A translation).
Referring to Claim 1, Wei teaches obtaining a transmitted signal, a first echo signal, and a second echo signal of a frequency 5modulated continuous wave radar, wherein the first echo signal is the transmitted signal reflected by the target and received by a first receiving antenna of the radar, performing a operation on the transmitted signal and the first echo signal to 10determine a beat signal between the transmitted signal and the first echo signal; performing processing on the beat signal to determine an initial position of the target; and determining motion trajectory of the based on the transmitted signal using Kalman filtering; [0093-0104], but does not explicitly disclose nor limit the second echo signal is the transmitted signal reflected by the target and received by a second receiving antenna of the radar; performing a coherent operation on the transmitted signal and the first echo signal to 10determine a beat signal between the transmitted signal and the first echo signal; performing a two-dimensional fast Fourier transform on the beat signal to determine an initial position of the target; performing a short-time Fourier transform on the beat signal to determine a radial velocity of the target;  15calculating a difference frequency signal between the first echo signal and the second echo signal according to a frequency shift of the first echo signal and a frequency shift of the second echo signal; determining a tangential velocity of the target according to the difference frequency signal; and 20inputting the initial position, the radial velocity, and the tangential velocity to a filter, and receiving a motion trajectory of the target output by the filter.
	However, Wang teaches the second echo signal is the transmitted signal reflected by the target and received by a second receiving antenna of the radar; performing a coherent operation on the transmitted signal and the first echo signal to 10determine a beat signal between the transmitted signal and the first echo signal; performing a two-dimensional fast Fourier transform on the beat signal to determine an initial position of the target; performing a short-time Fourier 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wei with the processing as taught by Wang so to provide a method for measuring the radial and tangential two-dimensional velocity information of multiple targets.
	Further, Feng teaches performing a two-dimensional fast Fourier transform on the beat signal to determine an initial position of the target; performing a short-time Fourier transform on the beat signal to determine a radial velocity of the target;  15calculating a difference frequency signal between the first echo signal and the second echo signal according to a frequency shift of the first echo signal and a frequency shift of the second echo signal; determining a tangential velocity of the target according to the difference frequency signal; and 20inputting the initial position, the radial velocity, and the tangential velocity to a filter, and receiving a motion trajectory of the target output by the filter; [0005-0022].	
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wei as modified by Wang with the processing as taught by Feng providing for the target distance and speed parameters can be accurately measured.
	Referring to Claim 7, Wei as modified by Wang and Feng teaches an obtaining module, configured to obtain a transmitted signal, a first echo signal, and a second echo signal of a frequency modulated continuous wave radar, wherein the first echo signal is the transmitted signal reflected by the target and received bya first receiving antenna 10of the radar, the second echo signal is the transmitted signal reflected by the target and received by a second receiving antenna of the radar; a beat signal determining module, configured to perform a coherent operation on the transmitted signal and the first echo signal to determine a beat signal between the transmitted signal and the first echo signal;  15an initial position determining module, configured to perform a two-dimensional fast Fourier transform on the beat signal to determine an initial position of the target; a radial velocity determining module, configured to perform a short-time Fourier transform on the beat signal to determine a radial velocity of the target; a difference frequency signal calculating module, configured to calculate a difference 20frequency signal between the first echo signal and the second echo signal, according to a frequency shift of the first echo signal and a frequency shift of the second echo signal; a tangential velocity determining module, configured to determine a tangential velocity of the target according to the difference frequency signal; and a motion trajectory determining module, configured to input the initial position, the radial Page 27 of 39LPTF2547 CNBLUCP201905409 velocity, and the tangential velocity into a Kalman filter, and receive a motion trajectory of the target output by the Kalman filter; See citations from Claim 1 above as this claim is the device equivalent to the method claimed in Claim 1.
	Referring to Claim 12, Wei as modified by Wang and Feng teaches a tracking module, configured to track the target according to the motion trajectory; see all three disclosures.

Allowable Subject Matter
Claims 2-6 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646